Citation Nr: 1115301	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Department of Veterans Affairs (VA), New York, New York, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in April 2009.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The Veteran submitted no additional evidence during that time.

The Veteran's claim was previously before the Board in July 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and Social Security Administration (SSA) records, and providing the Veteran a VA examination.  For reasons discussed in greater detail below, the Board finds substantial compliance with the July 2009 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Veteran's claim is before the Board for final appellate consideration.

The Board also points out that the issue of entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, was previously before the Board and the subject of the July 2009 remand order.  Following the Board's remand, the RO awarded service connection for major depressive disorder.  See April 2010 rating decision.  To date, the Veteran has not expressed disagreement with either the disability rating or the effective date assigned.  Therefore, this issue is no longer before the Board for appellate consideration.

The Veteran also submitted several statements from licensed medical professionals in May and June 2010.  The authors of these statements expressed the opinion that the Veteran was unable to work as a result of various disabilities.  The Board, therefore, construes these statements to be an informal claim for entitlement to a total disability rating based on individual unemployability (TDIU).  This issue is referred for any appropriate action.

To the extent that additional medical statements were submitted following the most recent supplemental statement of the case (SSOC), the Board finds that remand for the issuance of a SSOC is not necessary.  The statements do not pertain to the issue of the increased rating for the right knee disability.  See 38 C.F.R. § 19.31 (2010).    


FINDINGS OF FACT

1.  Prior to February 20, 2010, the Veteran's right knee disability is not manifested by recurrent subluxation or lateral instability of any kind, limitation of flexion to 60 degrees or less, or limitation of extension.  There is also no additional loss of range of motion or functional use following repetitive movement.  

2.  From February 20, 2010, the Veteran's right knee disability is not manifested by recurrent subluxation or lateral instability of any kind, limitation of flexion to 60 degrees or less, or limitation of extension to 15 degrees or more.  The Veteran does have limitation of extension to 10 degrees.  There is no additional loss of range of motion or functional use following repetitive movement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee bursitis are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5019 (2010).
 
2.  Prior to February 20, 2010, the criteria for a separate evaluation for limitation of extension of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).

3.  From February 20, 2010, the criteria for a separate 10 percent evaluation for limitation of extension of the right knee, but not higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the condition of his service-connected right knee disability has gotten worse and that this decline warrants a higher disability evaluation.  The Veteran filed the current increased rating claim in December 2004.  The RO continued the Veteran's 10 percent evaluation for right knee bursitis under Diagnostic Code 5019 in the September 2005 rating decision currently on appeal.  The Veteran was notified of this decision and timely perfected this appeal.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Board must also consider the application of staged ratings in determining the present level of a disability for any increased evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, the assignment of staged ratings would be necessary where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Based upon the guidance of the Court in Hart, and for the reasons discussed in greater detail below, the Board finds that staged ratings are applicable in this case.

Factual Background and Analysis

At the request of the Veteran's representative, a VA rheumatologist completed a questionnaire about the condition of the Veteran's knees in dated December 2004.  According to the author, he treated the Veteran for approximately eight years.  The author noted that the Veteran's right knee disability was manifested by decreased range of motion and joint line tenderness.  According to the author, the Veteran's polymyositis (with elevated CPK) also resulted in weakness of the proximal leg muscles.  X-rays of the Veteran's right knee were interpreted to show evidence of increased fluid in the suprapatellar sac.  Otherwise, the right knee bones were unremarkable.  See March 2004 x-ray report.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in March 2005.  The Veteran's past medical history was significant for right knee trauma secondary to an in-service slip-and-fall accident in 1976.  The Veteran reported subjective complaints of chronic right knee pain as well as intermittent symptoms of stiffness, swelling, giving way, and locking.  The Veteran also experienced flare-ups of varied frequency, severity, and duration.  He used a straight cane to walk (no more than one block), but denied dislocation, recurrent subluxation, or inflammatory arthritis.  

Range of motion testing of the right knee was 0 to 90 degrees with pain.  Repetitive movements resulted in increased pain, weakness, and lack of endurance.  However, there was no additional loss of range of motion or functional impairment beyond pain.  The examiner also observed evidence of an antalgic gait (with use of cane), marked tenderness, and severe guarding on range of motion testing.  Stability was within normal limits.  No evidence of weakness, edema, effusion, instability, redness, heat, abnormal movement, ankylosis, or inflammatory arthritis was noted.  X-rays of the right knee showed slight suprapatellar effusion.  Attempts to obtain magnetic resonance imaging (MRI) of the right knee were unsuccessful due to the Veteran's complaints of claustrophobia.  The impression was right knee patellofemoral syndrome (PFS).

The Veteran's VA rheumatologist submitted a statement in support of his claim dated April 2006.  According to the author, the Veteran had diabetes, hypertension, and myositis as evidenced by muscle pain in the proximal muscles (i.e., arms and legs, elevated CPK and adolase).  The Veteran's medical history was also significant for lumbosacral spinal stenosis and continued back pain.  The author indicated that the Veteran reported having muscle pain in service beginning in 1976 and continuing thereafter.

The Veteran was afforded another VA C&P examination in June 2006.  The Veteran reported having "pain in his whole body" since 1974.  He also reported having generalized bilateral lower extremity muscle pain.  He described this pain as dull and present all the time; he rated the pain as a "ten" on a scale of one to ten (with ten being the most severe).  The Veteran had flare-ups with physical activity and stated that walking was difficult.  He used a "shopping cart" for assistance with walking and had difficulty performing activities of daily living (ADLs), including dressing, bathing, and climbing stairs.  The examiner noted that the Veteran was unable to walk without his walker and spent most of his time indoors.  According to the examiner, the Veteran was "very disabled."  The examiner further indicated that the Veteran's primary condition could be more related to his myositis than an orthopedic pathology.  The examiner provided an addendum in May 2007 in which he indicated that the Veteran's primary condition is "at least likely" related to his myositis (rheumatologic pathology) than an orthopedic pathology.

VA administered a C&P muscles examination in May 2007.  The Veteran reported subjective complaints of diffuse muscle pain as well as radiating pain and numbness down his legs and thighs.  According to the examiner, the Veteran's complaints waxed and waned, but were never well-controlled.  A physical examination showed diffuse muscle tenderness.  The Veteran was barely able to raise his legs from the floor.  He also had an antalgic gait.  The impression was myositis.

The Veteran presented to VA in October 2007 for a routine rheumatology appointment.  He reported subjective complaints of right leg and knee pain.  The Veteran's muscles were diffusely tender on physical examination.  Strength was 5/5 and +1 pitting edema was noted in the lower legs.  The impression was myositis, among other conditions.

The Veteran testified before the undersigned VLJ in April 2009.  Specifically, the Veteran stated that his symptoms had gotten worse since his most recent VA examination.  In particular, the Veteran stated that even though he used a walker, it was difficult for him to participate in family affairs.  In addition, the Veteran testified that he was unable to walk more than one block or stand for more than five minutes before having to stop and rest.  The Veteran also reported having chronic pain, right knee swelling, and numbness.  He rated his pain as a "nine" on a scale of one to ten (with ten being the most severe).  According to the Veteran, he experienced this pain "all the time."  The Veteran obtained some relief from his symptoms with prescribed pain medication.  He also stated that he received treatment at facilities in New York (Bronx VAMC) and, in the past, Texas (Fort Hood and Houston VAMC).  He had difficulty performing ADLs.

The Veteran subsequently underwent a VA neurological consultation in June 2009.  He reported subjective complaints of weakness and numbness in the lower extremities for more than 20 years.  He also experienced right knee pain and used a rolling walker.  He denied feeling unsteady on his feet, but was only able to walk for approximately ten minutes before having to rest.  He also stated that he had occasional falls secondary to his knee and leg weakness.  Neurological testing revealed a strong functional overlay on both motor and sensory testing.  Mild weakness was noted in all muscle groups on the right side.  Muscle tone was normal and no evidence of atrophy was found.  The reflexes in the Veteran's knees were "brisk" (3+ with cross adduction).  No diagnosis was rendered with regard to the Veteran's knees.

The Veteran returned to VA in July 2009 for a pain management follow-up appointment.  The Veteran described his right knee pain as an "eight" on a scale of one to ten (with ten being the most severe).  His symptoms were exacerbated by walking and standing and were worse during the day.  He obtained some relief from his symptoms with prescribed pain medication.  A physical examination showed mild edema and warmth on the lateral aspect of the knee, along with decreased range of motion and tenderness along the medial joint line. 

The Veteran sought additional VA care in August 2009.  His pain remained unchanged from the previous visit.  A physical examination of the right knee showed hypo-pigmented lesions without swelling.  Pain was noted on peripatellar palpation.  The examiner also found evidence of decreased range of motion on extension.  Flexion was normal and motor strength was 5/5.  Sensation and reflexes were intact or normal.  It was noted that the Veteran had an antalgic gait for which he used a "rollator" for assistance.  X-rays of the Veteran's right knee were interpreted to show evidence of mild or minimal osteoarthritic changes at the right knee joint.

The Veteran was afforded another VA C&P joints examination in February 2010.  He reported subjective complaints of progressive pain, stiffness, weakness, giving way, repeated effusion, decreased joint motion speed, and severe daily flare-ups.  The flare-ups, according to the Veteran, lasted hours and were precipitated by prolonged walking, standing, squatting, jumping, jogging, lifting, carrying, and climbing stairs.  He denied deformity, instability, incoordination, dislocation, subluxation, locking, or other symptoms of inflammation.  The Veteran also denied interval trauma or surgery and stated that he had a recent steroid injection.  This treatment, however, provided no relief from his symptoms.  It was noted that the Veteran took various prescribed medications in an attempt to manage his pain, including Oxycodone and a Fentanyl patch.

A physical examination of the Veteran revealed no constitutional signs of arthritis, incapacitating episodes of arthritis, abnormal weightbearing, loss of bone (or part of bone), inflammatory arthritis, clicks, snaps, grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  It was noted that the Veteran could stand no longer than three minutes nor walk more than one-half block.  The examiner found evidence of crepitation, subpatellar tenderness, and medial/lateral joint line tenderness.  Range of motion testing showed flexion to 110 degrees with pain.  Extension was limited to 10 degrees with pain.  No evidence of ankylosis was found.  The examiner also found objective evidence of pain with repetitive motion, but no additional limitation of motion was observed after three repetitions.  X-rays of the Veteran's right knee were interpreted to show minimal osteoarthritic changes at the right knee joint.  The impression was right knee osteoarthritis.

The examiner also noted that the Veteran was unemployed, but not retired.  He last worked more than 20 years ago and cited musculoskeletal and psychiatric morbidities as the reason for his unemployment.  According to the examiner, the Veteran's right knee osteoarthritis resulted in decreased mobility, lack of stamina, weakness, fatigue, pain, and problems with lifting and carrying.  These limitations also resulted in moderate to severe effects on his ability to perform ADLs.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for bursitis for any period of time covered by the appeal under Diagnostic Code 5019.  Bursitis under Diagnostic Code 5019 is rated analogously to degenerative arthritis under Diagnostic Code 5003.  

According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  When however, the limited motion of the specific joint or joints involved would be non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted immediately above, a 20 percent evaluation under Diagnostic Code 5003, the highest schedular rating available under this particular code provision, requires x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Preliminarily, the Board points out that the right knee joint is a single joint and not two or more major joints or two or more minor joint groups as defined by Diagnostic Code 5003.  In addition, although the record shows that the Veteran's right knee bursitis is manifested by mild or minimal osteoarthritic changes at the right knee joint among other symptoms, the record does not reflect, nor does the Veteran allege, incapacitating exacerbations.  In fact, the Veteran specifically denied having incapacitating episodes at the time of the most recent VA examination in February 2010.  In light of the foregoing, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent under Diagnostic Codes 5003, 5019 for any period of time covered by the appeal.

The Board has also considered whether a higher rating for the Veteran's right knee disability is warranted under other potentially applicable diagnostic codes.  For instance, Diagnostic Code 5257 contemplates ratings for recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability, while a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation, the highest available schedular rating under this code provision, is assigned for severe recurrent subluxation or lateral instability.  

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
 
A careful review of the evidence of record shows that the preponderance of the evidence is against a separate evaluation under Diagnostic Code 5257 for any period of time covered by the appeal.  While the objective evidence shows that the Veteran's right knee disability is manifested by antalgic gait, weakness, and severe guarding (which necessitates use of a cane or walker), he specifically denied episodes of dislocation or subluxation in March 2005.  Stability was also within normal limits at that time.  Moreover, the February 2010 VA C&P examiner specifically found no evidence of instability, abnormal tendons or bursae.

The Board is aware that the Veteran self-reported subjective complaints of weakness, giving way, or falls during the pendency of the appeal.  Pursuant to Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009), the Veteran is competent to report these symptoms.  The Veteran's report of right knee weakness, giving way, or falls is likewise credible.  These statements, however, do not warrant a separate evaluation under Diagnostic Code 5257 for any period of time covered by the appeal.  In significant part, the Board finds that the medical evidence which did not find lateral instability or recurrent subluxation outweigh the Veteran's lay statements.             

The objective medical evidence of record described immediately above found the Veteran's right knee stability and tendons to be normal despite the Veteran's subjective complaints and/or the objective evidence of weakness.  These opinions were based on an interview with and physical examination of the Veteran.  The findings contained in these reports were provided by VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as he described it, and in some instances, a review of the claims file.  In addition, the Veteran lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Accordingly, the Veteran is not entitled to a separate evaluation under Diagnostic Code 5257 for right knee lateral instability for any period of time covered by the appeal.

Other potentially applicable diagnostic code provisions include ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261).  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, VAOPGCPREC 9-2004 (2004) permits separate ratings for limitation of flexion and limitation of extension.

Limitation of motion is measured in terms of flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  Normal range of motion for the knee is to 0 degrees on extension and to 140 degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  Under Diagnostic Code 5260, a non-compensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees, while a 20 percent rating is assigned where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension of the knee is limited to five degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees, while a 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees, and a 40 percent rating is assigned where extension is limited to 30 degrees.  A 50 percent rating is assigned where extension is limited to 45 degrees.

Here, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension) for any period of time covered by the appeal that is prior to February 20, 2010.  From February 20, 2010, the Veteran is entitled to a separate 10 percent evaluation for limitation of extension under Diagnostic Code 5261.  

Prior to February 20, 2010, the objective evidence of record reflected painful decreased range of motion on flexion and normal extension with pain.  Specifically range of motion in March 2005 was measured to be 0 to 90 degrees with pain.  While the evidence prior to February 20, 2010 shows that he has painful, limited motion on flexion, the currently assigned 10 percent rating under Diagnostic Code 5019 compensates for this limitation.  Moreover, this limitation of motion is insufficient to warrant an evaluation in excess of 10 percent for limitation of flexion for any period of time covered by the appeal prior to February 20, 2010, because flexion is not limited to 30 degrees or less in the right knee.  Moreover, extension was not limited, instead he was able to extend to 0 degrees, which is normal.  These measurements do not more nearly approximate 30 degrees of flexion or 10 degrees of extension even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 206-7.  While the Veteran reported that he experienced flare-ups, no additional limitation of motion was shown on examination after repetitive use.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under either Diagnostic Code 5260 or a separate evaluation pursuant to 5261 for any period of time covered by the appeal that is prior to February 20, 2010.

From February 20, 2010, however, the Board finds that the Veteran is entitled to a separate 10 percent evaluation, but not higher, for limitation of extension of the right knee under Diagnostic Code 5261.  Diagnostic Code 5261 makes clear that a non-compensable evaluation requires limitation of extension to five degrees, while a 10 percent evaluation requires limitation of extension to 10 degrees.  Range of motion on extension at the time of the February 2010 VA C&P examination was measured to be limited by 10 degrees with pain.  This is the first date on which it was factually ascertainable that the Veteran's limitation of extension met the criteria for a compensable evaluation under Diagnostic Code 5261.  In light of 38 C.F.R. § 4.59 and VAOPGCPREC 9-2004, the Board finds that the Veteran is entitled to a separate 10 percent evaluation under Diagnostic Code 5261 for the entire period of time covered by the appeal from February 20, 2010.  The Veteran is not, however, entitled to an evaluation in excess of 10 percent under Diagnostic Code 5261 for any period of time covered by the appeal that is after February 20, 2010.  

Diagnostic Code 5261 assigns an evaluation in excess of 10 percent for limitation of extension to 15 degrees (or more).  The Board notes the Veteran self-reported painful motion of the right knee during the pendency of this appeal.  See VA treatment records and examination reports dated March 2005; June 2006; May and October 2007; June, July, and August 2009; and February 2010.  See also, Veteran's April 2009 hearing testimony.  

Despite the Veteran's subjective complaints of limitations with respect to the right knee, the March 2005 VA C&P examiner nevertheless found that the Veteran had normal extension.  It was only after the Veteran performed repetitive use movements that his range of motion on extension was additionally limited by pain.  It was only on VA examination in February 2010 that the Veteran's extension was limited to ten degrees with pain.  While this evidence shows that he has painful, limited motion on extension, the separately assigned 10 percent rating under Diagnostic Code 5261 accounts for this limitation.  

The limitation of extension is insufficient to warrant an evaluation in excess of 10 percent under Diagnostic Code 5261 (nor do the measurements more nearly approximate this limitation of extension) for any period of time covered by the appeal that is after February 20, 2010, even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Code 5261; DeLuca, 8 Vet. App. at 206-7.  In addition, there is no showing that the Veteran's limitation of flexion more nearly approximated 30 degrees, accordingly, a higher rating is not warranted under Diagnostic Code 5260.  While the Veteran reported that he experienced flare-ups, the examiner in February 2010 found no additional limitation of motion upon repetitive use.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Codes 5260 and 5261 for any period of time covered by the appeal that is after February 20, 2010.

In reaching these conclusions, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The Veteran's subjective complaints are well-documented and discussed in significant detail above.  The Board acknowledges that VA C&P examiners in March 2005 and February 2010 determined that repetitive movement resulted in additional pain.  However, a careful review of these examination reports shows that there was no additional loss of range of motion or other functional impairment following repetitive use.  Accordingly, the Veteran is not entitled to an evaluation in excess of the currently assigned 10 percent disability evaluations.  
  
Diagnostic Code 5256 is also not for application in this case because there is no evidence that the Veteran has ankylosis.  Diagnostic Code 5262 contemplates the rating of impairments of the tibia and fibula, while Diagnostic Code 5263 contemplates the rating of genu recurvatum (acquired, traumatic, with weakness and insecurity in weightbearing objectively demonstrated).  There is no evidence of record to show that the Veteran was diagnosed with or treated for genu recurvatum or any impairments of the tibia or fibula.  

The Board has considered whether Diagnostic Codes 5258 and 5259 are potentially applicable in the Veteran's case.  These particular diagnostic codes provide disability ratings for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Although the Veteran reported subjective complaints of right knee pain, swelling, stiffness, and loss of range of motion as well as intermittent locking, there is no indication of record that the Veteran was diagnosed with or treated for semilunar dislocated cartilage and/or a meniscal injury or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Therefore, these diagnostic codes are not applicable in the current case.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected bilateral knee disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected right knee disability are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of separate 10 percent ratings for painful limitation of motion and limitation of extension show that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints, which include pain, stiffness, weakness, flare-ups, giving way, swelling, and problems with walking and standing, are contemplated in the currently assigned disability ratings.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has alleged that he was unemployable during the course of the appeal due to several service-connected disabilities.  Accordingly, the Board has referred the issue of entitlement to TDIU for any appropriate action.

In summary, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for right knee bursitis under Diagnostic Code 5019 for any period of time covered by the appeal.  From February 20, 2010, but not prior thereto, the Veteran is entitled to a separate 10 percent evaluation for limitation of extension.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist
  
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In January 2005, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim for a right knee disability.  Specifically, the Veteran was advised to submit evidence showing his service-connected right knee disability got worse or increased in severity.  He was notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  He was encouraged to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  He could also submit statements on his own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file.

The Veteran received additional notice in March 2006 of the information and evidence needed to establish a disability rating and effective date for the disability on appeal pursuant to the Court's decision in Dingess.  

The Board further notes that the Veteran has made specific arguments during the pendency of this claim indicating that his service-connected right knee disability increased in severity.  See statements and hearing testimony dated December 2004, October 2005, and April 2009.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  The Veteran's claim was readjudicated following the March 2006 notice letter by way of an April 2010 supplemental statement of the case (SSOC).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records were obtained.  In this regard, the Board is aware that the Veteran testified in April 2009 that he received treatment at facilities in New York (Bronx VAMC) and Texas (Fort Hood, Houston VAMC).  Records from the Bronx VAMC have been regularly associated with the claims file on numerous occasions during the pendency of this claim.  Also associated with the claims file are service treatment records (STRs) which show treatment at Fort Hood, Texas.  There is, however, no indication of record that the Veteran received additional treatment at Fort Hood beyond that which was rendered in service.  In addition, the Veteran testified that his treatment at the Houston, Texas VAMC occurred in "the past."  By the Veteran's own account, he lived continuously in the New York City area for more than 30 years following discharge from service.  Therefore, even if the Veteran received VA treatment in Texas, this evidence, if any, would have predated the present appeal period by several decades and is not relevant to the current claim.  Moreover, the Veteran does not allege, nor does the record reflect treatment at a VA medical facility in Texas during this current appeal period.  

He was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's right knee disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of the disability was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As discussed above, the Veteran's claim was previously before the Board in July 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and Social Security Administration (SSA) records, and providing the Veteran a VA examination.  The outstanding VA treatment records were obtained and the Veteran was afforded a VA examination.  With regard to the SSA records, an initial request to obtain these records was made in September 2009.  Correspondence from SSA dated November 2009 indicated that it had no medical records on file pertaining to the Veteran and/or was unable to locate the medical records.  In January 2010, VA notified the Veteran in writing that SSA either had no medical records on file pertaining to him or was unable to find the medical records.  The Veteran was advised to submit any documents in his possession pertaining to his SSA claim.  In response to this letter, the Veteran submitted an "SSI Referral and Certification of Contact" dated February 2010.  Information contained on this document revealed that the Veteran submitted an initial application for Supplemental Security Income (SSI) that month.  

Despite this submission, there is no indication in the record whether the Veteran applied for these benefits because of age or disability.  As there is no indication that the Social Security Administration has evidence relevant to the issue on appeal, there is no additional duty to undertake further development in an attempt to obtain these records, if any, and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).

In light of the foregoing, the Board finds substantial compliance with the July 2009 remand order.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation in excess of 10 percent for right knee bursitis is denied.

Prior to February 20, 2010, a separate evaluation for limitation of extension of the right knee is denied.

From February 20, 2010, a separate 10 percent evaluation for limitation of extension of the right knee, but not higher, is granted. 


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


